DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Examiner Request
The applicant is thanked for aiding examination by providing line numbers to the claims.
Priority
The amendments to the claims have overcome the previous issues relative to priority.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claim 14, the recitation, “for reducing solar loading and thermal management demands” is indefinite as the recitation is relative and there is no way to discern what it must be reduced relative to and therefore the recitation is no clear as to what amount of solar loading and thermal management demands must be reduced.  Further there is no discerning what factors are and are not within the scope of thermal management demands as thermal analysis of any system ignores certain effects and controls various thermal parameters and therefore it is unclear which physical parameters are managed and how they must be managed.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Heady (US 5991153) in view of Lee (US 2006/0082271) and Larson (US 6392727).  
In regard to claim(s) 14-16, Heady teaches a system comprising: 
a housing (105) for the electronic image assembly (display equipment in Fig. 2 at least), wherein said electronic image assembly (display equipment) comprises an electronic display layer (110, column 2, line 30) comprising liquid crystals and a backlight (700, 235 at least); 
a cover panel (207) forming a front portion of the housing (105), the cover panel (207) located forward of, and at least some distance from, the electronic image assembly (display equipment) and configured to permit viewing of images displayed at said electronic image assembly (display equipment) through said cover panel (207); 
a second airflow pathway (path for sealed gas, including 215 and space between 207 and 110) extending within said housing (105) and around said electronic image assembly (display equipment), including a second portion (space between 110 and 207) of the second airflow pathway (path for sealed gas) extending between a rear surface (back of 207) of said cover panel (207) and a front surface (surface facing 110) of said electronic display layer (110);
a second fan assembly (140, 150) positioned along said second airflow pathway (behind 207) to force a circulating gas (column 3, line 37-45 - “air circulated selectively” within “sealed display housing”) around the second airflow pathway (behind 2017) when said second fan assembly is activated (140,150) and said second airflow pathway (path for sealed gas) forms a closed loop (see that the sealed gas is closed in housing and flows as shown in Fig. 4, column 8, line 50-55). 
 Heady does not explicitly teach a first airflow pathway extending within said housing and behind, and along at least a portion of, the backlight (235, 700), wherein said first airflow pathway is configured to accommodate ambient air; an inlet located at a first portion of said housing for ingesting the ambient air into said first airflow pathway; an exhaust located at a second portion of said housing for exhausting the ambient air from said first airflow pathway; a first fan assembly positioned along said first airflow pathway between said inlet and said exhaust and configured to force the ambient air through the first airflow pathway when said first fan assembly is activated; wherein said first airflow pathway is configured to facilitate thermal interaction between said ambient air and the circulating gas in the first portion of said second airflow pathway. 
However, Lee explicitly teaches that the backlights (para. 47, 48 “back light unit”) of such display systems have high cooling demands made of them (para. 10) and that the reliability and performance of these systems can be improved by providing a dedicated fan (para. 33) to force ambient air through an integrated heat exchanger (40) that provides directed cooling to the backlights (131, 160), thereby forcing ambient air (para. 42) into an indirect heat exchanger and exhausting air out of the heat exchanger.  Therefore, Lee teaches a first airflow pathway (from 321 to 351 and including space between fins 211, hereafter 211 for simplicity) extending behind, and along at least a portion of, the backlight (131, 160), said first airflow pathway (211) is configured to accommodate ambient air (para. 34, 42 - “air”) and provide thermal interaction between the ambient air and the backlight (131, 160); an inlet (321; see inlet at bottom, see figures 3, 6, 7, 8) for ingesting the ambient air (para. 42, 49) into said first airflow pathway (211); an exhaust (351; see outlet at top - see figure 3, 6, 7, 8) for exhausting the ambient air from said first airflow pathway (211); a first fan assembly (250, 322) positioned along said first airflow pathway (211) between said inlet (bottom inlet) and said exhaust (top outlet) and configured to force the ambient air through the first airflow pathway (211) when said first fan assembly (322, 250) is activated.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the back of the backlight (700, 235) of Heady with an integrated heat exchanger and ambient air fan as taught by Lee for the purpose of providing greater cooling to the backlights (700, 235) thereby providing greater cooling of the system of Heady and greater flexibility in operation while maintaining all of the benefits of the circulating sealed gas of Heady.  It is expounded that the modification provides the benefit of allowing the system of Heady to be operated at higher backlighting powers with greater luminescence and in environments where greater cooling is required and for larger displays.  Further, by modifying the backlight of Heady with the backlight heat exchanger and the ambient fan of Lee, such increases the area for heat transfer to external ambient air from the heat generating components, and provides the expected benefit of increased cooling while maintaining all of the reliability benefits of the sealed gas of Heady, since the pathway for ambient air in the heat exchanger of Lee provided to Heady by the modification is explicitly an indirect heat exchanger and increases the area for heat exchange with ambient air.  It is rehearsed that providing the heat exchanger of Lee to the back of the backlight provides greater and more direct cooling capability, provides further flexibility of operation for cooling, maintains the ability of the backlight to provide lighting to the display, and maintains the reliability benefits of the sealed gas of Heady.  It is rehearsed that the circulating sealed gas continues to circulate, as already taught by Heady.
Note that the modification of Heady with the backlight heat exchanger of Lee results in the first airflow pathway (211 of Lee) extending within said housing (of Heady) and behind, and along at least a portion of, the backlight (235, 700 of Heady), said first airflow pathway (211 of Lee) being configured to accommodate the ambient air (Lee - para. 34, 42); the inlet (Lee- 321; see inlet at bottom, see figures 3, 6, 7, 8) located at a first portion of said housing (of Heady) for ingesting the ambient air into said first airflow pathway (Lee-211); an exhaust (Lee-351; see outlet at top - see figure 3, 6, 7, 8) located at a second portion of said housing (of Heady) for exhausting the ambient air from said first airflow pathway (Lee-211); the first fan (Lee-250, 322) assembly positioned along said first airflow pathway (Lee-211) between said inlet (Lee-321) and said exhaust (Lee 351) and configured to force the ambient air through the first airflow pathway (Lee-211) when said first fan (Lee-250, 322) assembly is activated; the first airflow pathway (of Lee) to facilitate thermal interaction between said ambient air (of Lee) and the circulating gas in the first portion of said second airflow pathway (of Heady).
Additionally, Heady, as modified, does not teach at least one solar energy reduction layer provided at a rear surface of said cover panel (207) and configured to prevent a portion, but not all, of ambient light entering said cover panel (207) from travelling beyond said at least one solar reduction layer striking said electronic display layer (110).
However, Larson teaches a polarizer (20, also see others) located along a rear surface of a cover panel (4) for reducing reflectances (column 1, line 34-50; column 2, line 35-40; column 4, line 10-30). Therefore it would have been obvious to a person of ordinary skill in the art to modify the rear of cover panel (207) of Heady to at least have the polarizer (20) of Larson for the purpose of improving the viewing of the display and reduce reflectance.
Note that the modification of Heady with the polarizer as explained above provides a system that reduces solar loading and thermal management demands relative to without the polarizer.
Response to Arguments
Applicant's arguments filed 5/10/21 have been fully considered but they are not persuasive.
	1. Applicant's argument (page 11) is an allegation that former unpersuasive arguments are maintained.  In response, the former unpersuasive arguments remain unpersuasive.
	2. Applicant's argument (page 12) is that the claimed layers are used for a different reason that set forth by the obviousness rejection.  In response to the applicant's argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  There is no reason or need for the rejection to have the same reasons as the applicant for providing the modification.  Further, there is nothing non-obvious about the result that providing solar reduction layers reduces an amount of heat added to the interior of the housing thereby, including reducing the heat added to the circulating gas therein.  Providing a polarizer layer naturally reduces the solar energy past the layer.  
	3. Applicant's argument (page 13) is an allegation that Larson does not consider the problems of thermal management.  In response, the allegation is unpersuasive.  There is no requirement in the law that the rejection must have the same reasons or rationale, as the applicant, for providing the modification and there is no support for the implication that Larson is deficient.  
 	4. Applicant's argument (page 13) is an allegation that the air gap of Larson is not connected to another other airflow pathways.  In response, there is no requirement in the law that the secondary references must teach all of the features of the primary reference in order to provide evidence for obviousness.
	5. Applicant's argument (page 13) is that there is no suggestion to modify Larson to have a closed airflow pathway.  In response, the allegation is unpersuasive for ignoring the grounds of rejection.  Note that the rejection is not based on a modification of Larson and therefore the allegation is without merit.
	6. Applicant's argument (page 13-14) is an allegation that Larson also teaches the possibility of “direct bonding” and that “when considering Larson’s teachings as a whole it is clear there is no teaching or suggestion for integrating the gap 9” with a closed loop.  In response, it is rehearsed that the Larson is not being modified as alleged and that the grounds of rejection are fully supported by the teachings of Heady as modified by Lee and Larson.  Further, regardless of whether LCD’s can be made with “direct bonding”, such other teachings have no relevancy to the propriety of the rejection and the rejection is maintained as outlined above.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
August 11, 2021